1

2

3

4

5                           UNITED STATES DISTRICT COURT
6                                     DISTRICT OF NEVADA
7
                                                              3:19-cv-00277-LRH-WGC
8    GORDON KEOLA CARVALHO,
9            Petitioner,                                      ORDER
10   vs.
11
     PAUL THOMPSON,
12
             Respondent.
13

14          Petitioner has filed a habeas petition under 28 U.S.C. § 2241 apparently seeking to
15   challenge the calculation of presentence credit on his federal criminal sentence. Petitioner was
16   sentenced in the District of Alaska, and he is confined within the Western Division of the Central
17   District of California. This Court has no jurisdiction over petitioner’s custodian, and there is no
18   connection with this District apparent on the face of the papers. In all events, a § 2241 habeas
19   petition must be brought in the district of confinement. See, e.g., Hernandez v. Campbell, 204
20   F.3d 861, 864 (9th Cir. 2000). The Court finds that transfer to the district of confinement pursuant
21   to 28 U.S.C. § 1631 is in the interest of justice.
22          IT THEREFORE IS ORDERED that the Clerk of Court shall TRANSFER this action to
23   the Western Division of the United States District Court for the Central District of California.
24          DATED this 28th day of May, 2019.
25                                                             ________________________________
26                                                             LARRY R. HICKS
                                                               UNITED STATES DISTRICT JUDGE
27

28

                                                          1
